Exhibit 10.6

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

Momenta Pharmaceuticals, Inc.

675 West Kendall Street

Cambridge, MA 02142

October 18, 2006

Ms. Lita Nelsen, Director

Technology Licensing Office

Massachusetts Institute of Technology

77 Massachusetts Avenue

Cambridge, MA  02139-4307

 

Re:          Amended and Restated Exclusive Patent License

Agreement/M.I.T. License Agreement #4908236

Dear Lita:

This letter is in reference to the Amended and Restated Exclusive Patent License
Agreement by and between Massachusetts Institute of Technology (“MIT”) and
Momenta Pharmaceuticals, Inc. (“Momenta”) dated as of November 1, 2002 and as
amended by a First Amendment dated November 1, 2002, letter agreements dated
September 12, 2003 and October 22, 2003, a Second Amendment dated November 19,
2003, a Third Amendment dated April 2, 2004, a Fourth Amendment dated July 17,
2004, a Fifth Amendment dated August 5, 2006 and a letter Agreement dated August
10, 2006 (collectively, the “MIT-Momenta Agreement”).  Capitalized terms used
herein and not otherwise defined shall have the meanings given such terms in the
MIT-Momenta Agreement.

As you know, Momenta has entered into a Memorandum of Understanding (“MOU”) with
Sandoz AG (“Sandoz”) dated July 25, 2006 relating to the development and
commercialization of four follow-on and/or complex generic products for sale in
specified regions of the world (each, a “Program”).  For reference, these
programs are: 1) injectable versions of enoxaparin (“ENX”) for the European
Union (the “ENX Program”); 2) X; 3) Y; and 4) Z.

In connection with the MOU, on September 6, 2006, Novartis Pharma AG, an
affiliate of Sandoz (“Novartis”), made an investment in Momenta, purchasing
$75,000,000 of the common stock of Momenta at a premium to market.  Under the
MIT-Momenta Agreement, MIT is entitled to [**]% of CORPORATE PARTNER INCOME
and/or SUBLICENSE INCOME which is received by Momenta in respect of sublicenses
of the LICENSED PROCESSES.  Both CORPORATE PARTNER INCOME and SUBLICENSE INCOME
include premiums received by Momenta on sales of its equity.


--------------------------------------------------------------------------------




As we have discussed, while we anticipate using the LICENSED PROCESSES for a
regulatory or commercial release specification purpose in connection with the
ENX Program, it is not yet clear whether the LICENSED PROCESSES will have any
relevance for the three other Programs.  Since the premium paid by Novartis is
in respect of all four Programs, MIT and Momenta have agreed that the
appropriate payment to MIT at this point in time is one-fourth of [**]% of the
premium.  Such amount comes to $[**] (one-fourth of $[**], which is [**]% of the
premium of $[**]).

Notwithstanding the foregoing, should the LICENSED PROCESSES be used for a
regulatory, commercial release specification or any other commercial (that is,
excluding basic research and development) purpose in connection with any of the
other three Programs, Momenta shall pay to MIT an additional $[**] for each such
Program up to a maximum of $[**].  On July 1 and January 1 of each year,
commencing with July 1, 2007, Momenta will update MIT on its assessment
regarding whether the LICENSED PROCESSES will have any relevance to the
remaining Programs.

If the foregoing accurately sets forth our agreement, please indicate so by
countersigning this letter in the space provided below.

Sincerely yours,

 

MOMENTA PHARMACEUTICALS, INC.

 

 

By:

  /s/Richard P. Shea

 

 

Richard P. Shea

 

 

AGREED:

 

MASSACHUSETTS INSTITUTE OF TECHNOLOGY

 

 

By:

  /s/Lita Nelson

 

 

Lita L. Nelson, Director

 

Technology Licensing Office

 

2


--------------------------------------------------------------------------------